           Case 1:20-cv-00467-NONE-EPG Document 19 Filed 10/14/20 Page 1 of 4



 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9

10                                                     Case No. 1:20-cv-00467-NONE-EPG (PC)
      LAMAR JORDAN,
11
                         Plaintiff,                    ORDER REGARDING EARLY SETTLEMENT
12
                                                       CONFERENCE
              v.
13
                                                       ORDER DIRECTING CLERK TO SERVE
      O. NORRIS, et al.,                               SUPERVISING DEPUTY ATTORNEY
14
                                                       GENERAL LAWRENCE BRAGG WITH A
                                                       COPY OF: 1) PLAINTIFF’S COMPLAINT
                         Defendant(s).                 (ECF NO. 1); 2) THE SCREENING ORDER
15
                                                       (ECF NOS. 11 & 12); AND 3) THIS ORDER
16

17

18          Lamar Jordan (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983, which includes state law claims. The
20   Court has screened Plaintiff’s complaint and found it states at least one cognizable claim. At
21   least one defendant has waived service of process.
22          The Court now directs the parties to participate in a settlement conference before a
23   Magistrate Judge to see if the case can reach an early settlement. While the Court is directing
24   the parties to participate in an early settlement conference, the Court is not staying the case or
25   extending any deadlines. If a party wants a deadline extended, that party may file a motion to
26   extend the deadline.
27          Plaintiff will be transported to the settlement conference and defense counsel will
28   \\\

                                                      1
           Case 1:20-cv-00467-NONE-EPG Document 19 Filed 10/14/20 Page 2 of 4



 1   appear in person.1 Neither side is waiving any claims, defenses, or objections by participating
 2   in this settlement conference.
 3            Defense counsel is directed to consider Plaintiff’s claim(s) and speak with Plaintiff
 4   following this order.2 If, after investigating Plaintiff’s claim(s) and speaking with Plaintiff, and
 5   conferring with defense counsel’s supervisor, defense counsel in good faith finds that a
 6   settlement conference would not be productive at this time, defense counsel may opt out of this
 7   settlement conference by filing a notice with the Court, in which case the matter will proceed
 8   without an early settlement conference.
 9            If defense counsel does not opt out of the settlement conference, the Court will issue
10   separate order(s) setting the settlement conference and detailing the pre-settlement conference
11   procedures in due course.
12            Two weeks after the issuance of the order setting the settlement conference, in order to
13   better inform all parties and have a meaningful conference, the Court is requiring that both
14   parties disclose certain documents to each other about the case, as listed below. These
15   documents are relevant to the case and will most likely be disclosed in discovery shortly if this
16   case goes to litigation.3
17            Accordingly, IT IS HEREBY ORDERED that:
18                1. Within forty-five days from the date of service of this order, the assigned
19                     Deputy Attorney General shall either: (1) file a notice that Defendant(s) opt out
20                     of the settlement conference; or (2) contact ADR Coordinator Sujean Park
21                     (spark@caed.uscourts.gov) to schedule the settlement conference.4 If the
22                     assigned Deputy Attorney General does not opt out of the settlement conference,
23

24
              1
                In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the settlement
25   conference may be conducted telephonically or by some other remote means.
              2
                In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the parties
26   may confer by letter.
              3
                If any party has a legal objection to providing a particular document, that party shall file and serve a
27   notice describing its objection.
              4
                The Court may issue a separate order setting a scheduling conference and ordering initial disclosures, or
28   may already have done so. If difficulties arise in scheduling the settlement conference prior to the initial
     scheduling conference, the parties may file a request for the Court to continue the initial scheduling conference.

                                                              2
     Case 1:20-cv-00467-NONE-EPG Document 19 Filed 10/14/20 Page 3 of 4



 1               the Court will issue an order setting a settlement conference. That order will
 2               include the date of the conference and the Magistrate Judge who will oversee the
 3               conference, and may also include procedures required by that Judge.5
 4           2. If a settlement conference is set, no later than two weeks after the date of service
 5               of the order setting the settlement conference, each party shall send the other
 6               parties, or their attorneys (if represented), the documents listed below. The
 7               parties only need to provide documents related to the claim(s) that the Court
 8               allowed to proceed past the screening stage. Additionally, defense counsel does
 9               not need to include any documents that defense counsel believes are confidential
10               or subject to the official information privilege at this time. Plaintiff does not
11               need to request any documents from the institution at this time. Plaintiff only
12               needs to provide these documents if Plaintiff already has them in his or her
13               possession. Defense counsel shall send copies of the following documents to
14               Plaintiff and Plaintiff shall send copies to counsel for Defendant(s):
15                   a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
16                        Form 22s, and responses from the appeals office;
17                   b. All non-confidential documents regarding Rules Violation Reports, if
18                        any exist, associated with the incident(s) alleged in the complaint,
19                        including disciplinary charges and findings;
20                   c. All of Plaintiff’s medical records related to the incident and/or condition
21                        at issue in the case, if any exist;
22                   d. Chronos for transfer or Administrative Segregation placement related to
23                        the incident(s) alleged in the complaint, if any exist; and
24                   e. Non-confidential incident reports regarding the use of force incident(s)
25                        alleged in the complaint, if any exist;
26               Additionally, the parties may send any other documents related to the case that
27

28
      5
          The undersigned will not be the Magistrate Judge overseeing the settlement conference.

                                                       3
         Case 1:20-cv-00467-NONE-EPG Document 19 Filed 10/14/20 Page 4 of 4



 1                 the parties believe will assist in the settlement conference.
 2              3. The parties remain obligated to keep the Court informed of their current address.
 3                 Any change of address must be reported promptly to the Court in a separate
 4                 document captioned for this case and entitled “Notice of Change of Address.”
 5                 See L.R. 182(f).
 6              4. The Clerk of Court shall serve Supervising Deputy Attorney General Lawrence
 7                 Bragg with a copy of: (1) Plaintiff’s complaint (ECF No. 1); (2) the screening
 8                 order (ECF Nos. 11 & 12); and (3) this order.
 9

10
     IT IS SO ORDERED.

11
       Dated:     October 14, 2020                             /s/
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     4
